EXHIBIT 12.1 CH ENERGY GROUP, INC. Computation of Ratio of Earnings to Fixed Charges Year Ended December 31, 3 Months 12 Months 3 Months Ended Ended Ended Earnings: ($000) March 31 March 31 March 31 A. Net income from Continuing Operations $ B. Preferred Stock Dividends C. Federal and State Income Tax Less Income from Equity Investments ) ) Plus Cash Distribution from Equity Investments - 54 D. Earnings before Income Taxes and EquityInvestments $ E. Fixed Charges Interest on Other Long-Term Debt Other Interest Interest Portion of Rents(1) Amortization of Premium & Expense on Debt Preferred Stock Dividends Requirementsof Central Hudson Total Fixed Charges $ Less Preferred Stock Dividends Requirementsof Central Hudson F. Total Earnings $ Preferred Dividend Requirements: G. Allowance for Preferred Stock DividendsUnder IRC Sec. 247 $ H. Less Allowable Dividend Deduction ) I. Net Subject to Gross-Up J. Ratio of Earnings before IncomeTaxes and Equity Inv. To Net Income (D/(A+B)) K. Preferred Dividend (Pre-tax) (I x J) L. Plus Allowable Dividend Deduction 32 32 M. Preferred Dividend Factor $ N. Ratio of Earnings to Fixed Charges (F/E) The percentage of rent included in the fixed charges calculation is a reasonable approximation of the interest factor.
